                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              3:16-CR-00083-RJC
USA                                        )
                                           )
    v.                                     )               ORDER
                                           )
DEAN PAUL STITZ                            )
                                           )

         THIS MATTER is before the Court on the defendant’s Motion for

Compassionate Release, (Doc. No. 37), which he claims follows his request for relief

from the warden of his institution.

         Local Criminal Rule 47.1(D) provides that the government is not required to

respond to pro se motions unless ordered by the Court.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the Motion for Compassionate Release within fourteen (14) days of the entry of this

Order.

 Signed: June 10, 2020




           Case 3:16-cr-00083-RJC Document 38 Filed 06/10/20 Page 1 of 1
